Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claim 12 as being indefinite is withdrawn in view of the present amendments.
Claims 2 and 12 are now rejected as being indefinite.  Applicant has affirmed, the term “2.5D glass” in claims 2, 13 is used by the claim to mean “a glass with a beveled edge,” on page 11 of the remarks filed 04/05/2022.  Applicant relies on [0050] of the present specification for support of this definition.  The term “2.5D glass” is now defined on record as a glass with at least one beveled edge.
Claim 2 is now rejected as being indefinite because claim 1, states “compensating warp in a glass article” in line 1, lines 2, 3, 4, 5, 6, 7, and 8 of claim 1 recite “the glass article” and claim 2 requires “the glass article” to be a 2.5D glass article” 
The definition of 2.5D glass article has been clearly defined in the remarks filed 04/05/2022/  It is now unclear if the “2.5D glass article” of claim 2 is prior to the sagging step of the glass article of claim 1 or after the sagging step.  There is no differentiation in claim 1 of the glass before and after the sagging step.
Claim 12 is rejected as being indefinite because 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bisson et al. (US 2016/0368807) referred to as Bisson herein after.
Regarding claims 1-3 and 12, Bisson discloses a method comprising:
a glass article (100) wherein the glass article comprises a first surface and second surface opposite said first surface and a plurality of edge surfaces at a periphery of the glass article (see glass Fig 1A, 1B)
Bisson discloses placing the glass article first surface on a mold fixture (304) [0018] the fixture necessarily comprises the first surface having a recess configured so that when the first surface of the glass article is placed on the first surface of the fixture only a portion of the first surface of the glass article contacts the first surface of the fixture in order to mold the shaped glass (Fig 2A-2B); 
heating the glass article to a first temperature in a viscoelastic range such that the glass article sags into the recess in the first surface of the fixture [0018]; and 
cooling the glass article on the fixture to a second temperature [0019]
Bisson discloses all the steps of claim 1 and thus is considered a method for “for compensating for warp in a glass article” wherein the specification does not clearly define compensating warp.  Furthermore [0017] of Bisson discloses managing  and reducing undesirable warp, thus considered compensating.
Regarding claims 2-3, Fig 1a shows the glass article of Bisson having a beveled edge.
Regarding claims 4-5 and 14, the mold for forming glass of Fig 2 has a recess thus a through-hole as described by [0061] of the present specification and giving the claims the broadest reasonable interpretation in view of the specification.
Regarding claim 6, Bisson a cover glass to be an average 2 mm in depth thus the mold depth being comparable [0020].
Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by of Luzzato (US 20170334770 A1)
Regarding claims 20-21, Luzzato discloses a method for compensating warp caused by asymmetric ion exchange ([0176]-[0177] “further, although asymmetric strengthening introduces warpage via a stress imbalance in the glass article, the warpage can be compensated for by using glass forming”)
removing a portion from a surface of the glass article via CNC machining [0045], [0143], [0182] “In Fig 25, a glass cover is obtained and undergoes CNC to fit its basic design needs. A cross section view shows the initial glass geometry.  Fig 25 shows that glass forming can be used to introduce a bend” [0183] “the cover glass can undergo further CNC and polishing to further prepare the cover glass” and then submitted to ion exchange [0183]-[0184] see at least ion diffusion) considered to provide compensation for warping 
 chemical strengthening ([0182] “note that chemical strengthening of this formed glass would result in a highly warped article, and provide little value” [0183] provides a further step of CNC and polishing to prepare the cover glass, or an additional step of an ion diffusion barrier.  
Luzzato discloses at least [0039], [0141]; ion baths such as sodium nitrate or potassium [0063], [0066], [0067, [0078]  at 300-500 degrees Celsius and additional ion baths thus repeating the process (for example [0119], [0182]-[0184]).

Claim(s) 1-2, 4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogers et al. et al. (US 2015/0274585) referred to as Rogers herein after
Regarding claim 1, Rogers discloses a method for compensating for warp in a glass article (abstract, [0052]) comprising: 
placing a first surface of the glass article on a first surface of a fixture (304 of fixture station 306), wherein the glass article comprises the first surface, a second surface opposite and the first surface (see 302, see also [0036] or [0037]), 
and a plurality of edge surfaces at a periphery of the glass article that span between the first surface and the second surface (see fixture (304) within station 306), and
Rogers discloses the fixture comprises the first surface having a recess (seen in fixture 304 and as glass (302) is placed within on and edges are supported in B306 of Fig 3) configured so that when the first surface of the glass article is placed on the first surface of the fixture only a portion of the first surface of the glass article contacts the first surface of the fixture ( see bent article in 306 of Fig 3);
heating the glass article to a first temperature in a viscoelastic range necessarily occurs such that the glass article sags into the recess in the first surface of the fixture as shown in Fig 3 and discussed in [0037].
Rogers discloses rinsing the glass article, thus cooling [0039] (see also Rogers discussion of steps [0075])
Regarding claim 2, Rogers discloses a 2.5D glass article, as defined on record by the Applicant 04/05/2022, and at least one of the plurality of edge surfaces is a beveled edge surface as seen in Fig 6A-9B of Rogers.
Regarding claims 4-5, the recess is a through-hole in the fixture (Fig 3, 304). 
Regarding claim 6 Rogers discloses a glass of 0.2-2.5 mm thickness [0067] thus given Fig # wherein the fixture holds the glass thickness and bends a glass of the disclosed thickness of Rogers, the recess necessarily has an average depth of at least 2 mm. (see 0027)
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Regarding claim 10, Rogers discloses  the method further comprises, after cooling the glass article to room temperature, i.e. via rinsing or polishing [0039], ion exchanging the glass article by contacting the glass article with an ion exchange solution comprising a molten salt selected from molten potassium nitrate [0040], molten sodium nitrite [0028], and a mixture thereof at a temperature of 300-500°C [0041] thus greater than or equal to 360 °C.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers et al. et al. (US 2015/0274585) referred to as Rogers herein after.
Regarding claim 3, Rogers discloses a glass with a beveled edge surface is configured such that when the first surface of the glass article is placed on the first surface of the fixture, the beveled edge surface is facing the first surface of the fixture because the term “facing” does not inherently disclose a direction.
Alternatively, should Applicant contest this rejection, Rogers discloses “it should be appreciated that glass cover 600 may generally have any edge  geometry, though rounded geometries at edges may allow for increased strengthening of the edges of glass cover 600. Rounded geometry 602 is depicted by way of example , and not for purpose of limitation” [0055], [0068]
Thus it would be obvious to one of ordinary skill in the art to determine the edge geometry, or edge portion that should beneficially be rounded, as motivated by Rogers for increased strengthening of the edges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson as applied regarding claim 1 above.
Regarding claims 7-9 and 15-17, Bisson discloses the molding occurring viscosity of 102.2 Poise [0028] and cooling occurring viscosity of 10211.81-12.47 Poise [0033] thus overlapping with the heating ranges of claims 7-9. Furthermore [0028]-[0033] discuss how the heating and cooling viscosities may be manipulated to reduce warp, thus it would be obvious to one of ordinary skill in the art to optimize the viscosity within these ranges as motivated by Bisson to reduce warp.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Claims 3 and 12 are alternatively rejected and claims, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson as applied regarding claim 1 above and further in view of Ahmed (US 20140331716 A1)
Regarding claims 10 and 18, Bisson suggests ion-exchange strengthening to reduce, or compensate warp (at least [0040]) however; fails to disclose the parameters of the ion exchange treatment.  
In analogous art, Ahmed discloses chemical strengthening of cover glass and reducing warp (at least [0095], claim 1).
It is well-known to use sodium and potassium nitrate salts for ion-exchange [0051] around 360 degrees Celsius for strengthening the glass thus it would be obvious to one of ordinary skill in the art to us suitable ion-exchange parameters known in the art as motivated by Ahmed.
The glass article in Fig 1A, B show at least one of the plurality of edge surfaces is a beveled edge surface and Bisson further describes these as near-flat centers with four curved peripheries or a sled configuration [0018].  
MPEP 2144.04 states:
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
 Thus a change in shape is prima facie obvious.
MPEP 2141 III under KSR states:
Applying a known technique to a known method ready for improvement to yield predictable results is obvious thus it would be obvious to one of ordinary skill in the art to repeat these steps on pre-molded, thus applying a known method, to yield predictable results of further shaping the glass and achieve the desired shape particularly where Bisson is concerned with warp, or altered shape, of the glass is obvious.  The same rationale can be applied use of a known technique to improve similar methods or “obvious to try” rationale with the expectation of further shaping already shaped glass.
Alternatively, regarding claim 3, which depends from claim 2, in view of the rationale making claim 2 obvious as discussed above it is irrelevant which side of the glass faces the mold to achieve the final desired shape. 
Nevertheless, Bisson discloses the glass article being shaped for glass covers in handheld devices [0005]. It would be obvious to one of ordinary skill in the art to place the cover glass on a recessed mold in the orientation described by claim 3 to shape cover glass known in the art and submit the glass using ion-exchange salt bath as motivated by obtaining the desired shape.
Alternatively, regarding claim 12, which now has a definition of a 2.5D glass article it would be obvious as discussed above it is irrelevant which side of the glass faces the mold to achieve the final desired shape. 
Nevertheless, Bisson discloses the glass article being shaped for glass covers in handheld devices [0005]. It would be obvious to one of ordinary skill in the art to place the cover glass on a recessed mold to shape cover glass known in the art and submit the glass using ion-exchange salt bath as motivated by obtaining the desired shape.
Regarding claims 11 and 19, Ahmed discloses a warp computer implemented program capable of optimizing the ion exchange based on the molded glass to obtain the optimized warp.
Furthermore, MPEP 2112 states 
"[T]he discovery of a previously unappreciated property  of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property  which is inherently present in the prior art does not necessarily make the claim patentable. 
Thus where the combined teachings of Bisson and Ahmed disclose the same method the same property would be expected and the burden is on the Applicant to show the result would not exist.  Unexpected results must be commensurate in scope with the claims.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato (US 20170334770 A1).
	Regarding claims 22-23, Luzzato discloses that chemically strengthening thin molded cover glass can cause asymmetric thickness or warp and alleviating warp by CNC machining to fit its basic design needs [0181]-[0183].
It would be obvious to one of ordinary skill in the art to optimize the amount of material removed based on the asymmetric warp and design needs as taught by Luzzato.

Claim(s) 7-9, 11-12, 14-20 and 23 is/are rejected under 35 U.S.C 103 as obvious over Rogers et al. et al. (US 2015/0274585) referred to as Rogers herein after.
Regarding claims 7-9, it would have been obvious to one of ordinary skill in the art to determine the optimum temperature, thus viscosity, for sagging.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Rogers discloses the claimed invention except for the first temperature (i.e. the temperature for sagging the glass, and second temperature i.e. the temperature for cooling the glass).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperatures for sagging the glass and cooling the glass , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the first temperature for the purpose of heating the glass to a temperature sufficient for sagging based on its composition, thus further within routine experimentation and cooling the glass based on quenching parameters, or time desired before ion exchange.
Regarding claim 11, Rogers fails to disclose the warp/diagonal of the glass article after the glass article has been ion exchanged is less than or equal to 6.0 x 10°/mm.
MPEP 2112 states 
"[T]he discovery of a previously unappreciated property  of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property  which is inherently present in the prior art does not necessarily make the claim patentable. 
Thus where the teachings of Rogers disclose the same method the same property as the claimed invention one would be expected and the burden is on the Applicant to show the result would not exist.  Unexpected results must be commensurate in scope with the claims
Regarding claim 12, Rogers discloses a method for compensating for warp in a glass article (at least abstract) comprising:
placing a first surface of the glass article (302) on a first surface of a fixture (304), wherein 
 the glass article comprises the first surface, a second surface opposite and the first surface, and a plurality of edge surfaces at a periphery of the glass article that span between the first surface (at least 202) and the second surface (at least 204) or see at least glass article 302 of Fig 3. 
Rogers discloses the fixture comprises the first surface configured so that when the first surface of the glass article is placed on the first surface of the fixture, the first surface of the glass article is supported by the first surface of the fixture (See fixture station of Fig 3); 
Rogers necessarily discloses heating the glass article to a first temperature in a viscoelastic range to bend the glass article and as shown in Fig 3 and discussed in [0037].
Rogers discloses rinsing the glass article, thus cooling [0039].
It would be obvious to one skilled in the art without controlled cooling or rinsing a temperature gradient exists to some extent from the first surface of the glass article to the second surface of the glass. Alternatively it is the opinion of the Examiner that cooling gradients cause strengthening in desired locations, as quenching is known to cause strengthening (see also Rogers discussion of steps [0075]).
Rogers discloses a glass with a beveled edge surface Fig 6-9.
Alternatively, should Applicant contest this rejection, Rogers discloses “it should be appreciated that glass cover 600 may generally have any edge  geometry, though rounded geometries at edges may allow for increased strengthening of the edges of glass cover 600. Rounded geometry 602 is depicted by way of example , and not for purpose of limitation” [0055], [0068]
Thus it would be obvious to one of ordinary skill in the art to determine the edge geometry, or edge portion that should beneficially be rounded, as motivated by Rogers for increased strengthening of the edges.
Regarding claim 14, Rogers discloses a glass with a beveled edge surface is configured such that when the first surface of the glass article is placed on the first surface of the fixture, the beveled edge surface is facing the first surface of the fixture because the term “facing” does not inherently disclose a direction and beveling the edges is made obvious in any location (see discussion of claim 13 above)
Regarding claims 15-17, it would have been obvious to one of ordinary skill in the art to determine the optimum temperature, thus viscosity, for sagging.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Rogers discloses the claimed invention except for the first temperature (i.e. the temperature for sagging the glass, and second temperature i.e. the temperature for cooling the glass).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperatures for sagging the glass and cooling the glass , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the first temperature for the purpose of heating the glass to a temperature sufficient for sagging based on its composition, thus further within routine experimentation and cooling the glass based on quenching parameters, or time desired before ion exchange.

Regarding claim 18, Rogers discloses  the method further comprises, after cooling the glass article to room temperature, i.e. via rinsing or polishing [0039], ion exchanging the glass article by contacting the glass article with an ion exchange solution comprising a molten salt selected from molten potassium nitrate [0040], molten sodium nitrite [0028], and a mixture thereof at a temperature of 300-500°C [0041] thus greater than or equal to 360 °C.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 19, Rogers fails to disclose the warp/diagonal of the glass article after the glass article has been ion exchanged is less than or equal to 6.0 x 10°/mm.
MPEP 2112 states 
"[T]he discovery of a previously unappreciated property  of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property  which is inherently present in the prior art does not necessarily make the claim patentable. 
Thus where the teachings of Rogers disclose the same method the same property as the claimed invention one would be expected and the burden is on the Applicant to show the result would not exist.  Unexpected results must be commensurate in scope with the claims
Regarding claim 20, a method for compensating for warp in a glass article comprising (at least abstract):
Rogers discloses polishing, or removing a portion from a surface of the glass article [0039] 
Rogers discloses ion exchanging the glass article  in multi ion-exchange baths [0060] by contacting the glass article with an ion exchange solution comprising a molten salt selected from molten potassium nitrate [0040], molten sodium nitrite [0028], and a mixture thereof at a temperature of 300-500°C [0041] thus greater than or equal to 360 °C.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
According to above Rogers does disclose ion exchanging glass which has been further processed to remove a portion with polishing.
Rogers fails to specifically states the polishing is “determined to provide compensation for warping caused by chemical strengthening” as recited in claim 20.
 Rogers discloses using the bend of the glass and changing the shape and compensate for warp caused in the chemical strengthening step ([0038]).
It would have been obvious to alter the shape of the glass prior to chemical strengthening, “determined to provide compensation for warping caused by chemical strengthening” to alter the shape of the glass and compensate for warp in chemical strengthening as motivated by Rogers.
Additionally,
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding claim 23, Rogers fails to disclose the warp/diagonal of the glass article after the glass article has been ion exchanged is less than or equal to 6.0 x 10°/mm.
MPEP 2112 states 
"[T]he discovery of a previously unappreciated property  of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property  which is inherently present in the prior art does not necessarily make the claim patentable. 
Thus where the teachings of Rogers disclose the same method the same property as the claimed invention one would be expected and the burden is on the Applicant to show the result would not exist.  Unexpected results must be commensurate in scope with the claims


Claim(s) 21-22 and alternatively claim 23 is/are rejected under 35 U.S.C 103 as obvious over Rogers et al. et al. (US 2015/0274585) referred to as Rogers herein after as applied to Luzzato (US 20170334770 A1).
Regarding claim 21, Rogers discloses polishing however fails to disclose the polishing is done by CNC machining.
In an analogous art Luzzato discloses that chemically strengthening thin molded cover glass can cause asymmetric thickness or warp and alleviating warp by CNC machining, or polishing, to fit its basic design needs [0181]-[0183].
It would have been obvious to one skilled in the art to execute the polishing in Rogers using CNC machining as taught by Luzzato as motivated by removing material or polishing glass to be chemically strengthened.
Regarding claims 22-23, Luzzato discloses that chemically strengthening thin molded cover glass can cause asymmetric thickness or warp and alleviating warp by CNC machining to fit its basic design needs [0181]-[0183] as motivated by both Rogers and Luzzato to change the shape of the glass to accommodate for warp caused during chemical strengthening.

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant’s remarks of 04/05/2022 have overcome the indefinite rejection of the previous office action however further indefinite rejections exist as included above.
It is now on record that a “2.5D glass article” is a Glass article comprising one or more beveled edge surfaces and supported in [0050] which states, “Glass articles 120 comprising one or more beveled edge surfaces are commonly referred to as 2.5D glass articles”
Applicant argues that Bisson fails to disclose the article sags into the recess and instead Bisson forms glass articles by heating the glass on a shaped mold and using forming pressure to conform the glass (Bisson [0018],[0019] Fig 3- page 10 of the remarks)
In response to Applicant’s argument that Bisson fails to teach or fairly suggest the fixture comprising a recess, Examiner disagrees.  The specification of the present application as originally filed indicates in paragraph [0056] “that a vacuum may promote sagging of the glass article”.  The paragraphs indicated by the Applicant, specifically [0019] of Bisson, recites “depending on the particular embodiment the mechanical force may include vacuum, gas/air pressure, and/or pressure via a complimentary mold (in a 2-mold pressing process)” thus Bisson discloses sagging as defined by the present specification.  Additionally, the embodiment Applicant relies on in Bisson states “and/or pressure via a complimentary mold (in a 2-mold pressing process)” is evidence it is well-known in the art to sag glass articles into a negative mold as indicated by the parentheses, “and/or” statement of Bisson [0019] and as is known by one skilled in the art.  Examiner respectfully disagrees with the argument again Bisson and the evidence provided to support said argument.
Applicant argues that Bisson does not teach a 2.5D article  as required by claim 12 and previous claim 13.  In response to this argument, Examiner did the attempted the most efficient rejection as possible given the lack of definition of a 2.5D glass article and the inconsistency of the term glass article throughout the claims and specification.  It should be noted that [0050] of the present specification supports the definition of a 2.5D glass article on record as of 04/05/2022 however [0050] of the specification as originally filed states:
“Glass articles 120 comprising one or more beveled edge surfaces are commonly referred to as 2.5D glass articles” 
As stated in the previous action, Applicant is entitles to be his/her own lexicographer however the written description must clearly define the terms.  This statement is considered to provide support however did not previously define the term “2.5D glass article”.  It was only indicated that the term is often used.
Regarding claim 20 Applicant argues removing a portion of the glass and then submitting the glass to ion exchange.  Applicant argues that Luzzato fails to disclose submitting a glass article to ion-exchange after removing a portion and cites [0143] of Luzzato.
Paragraph [0143] of Luzzato generally describes:
[0143] Embodiments herein include the use of post-chemical strengthening, mechanical and/or chemical processes, to fine tune a glass article's stress. Where a glass article has been prepared according to any of the embodiments described herein, fine tuning of the compressive stress layer, for example, or tuning of the relationship between the tensile and compressive forces, in the glass may be required. Removal of material, either mechanically (grinding, polishing, cutting, etc.) or chemically (application of HF or other like acid), can be used to locally modify the stress profile for the glass article.

The rejection herein discusses; 
Luzzato discloses a method for compensating warp in the embodiments titled “compensating asymmetrical chemical strengthening with forming” starting at [0165] of Luzzato.
Luzzato discloses removing a portion from a surface of the glass article via CNC machining [0182] “In Fig 25, a glass cover is obtained and undergoes CNC to fit its basic design needs. A cross section view shows the initial glass geometry.  Fig 25 shows that glass forming can be used to introduce a bend” [0183] “the cover glass can undergo further CNC and polishing to further prepare the cover glass” and then submitted to ion exchange [0183]-[0184] see at least ion diffusion discussion considered to provide compensation for warping.  The ion diffusion is caused by chemical strengthening ([0182] “note that chemical strengthening of this formed glass would result in a highly warped article, and provide little value” [0183] provides a further step of CNC and polishing to prepare the cover glass, or an additional step of an ion diffusion barrier through additional ion strengthening of a formed glass with beveled edges as required by the claims.
Applicant argues that there is no motivation in Bisson to repeat the forming and cooling steps on the final product (i.e. a molded glass material having a desired material warp).  
In response to this argument, the office did not admit on page 6 of the previous office action that Bisson does not disclose the glass article is a 2.5D glass article.  The timing of a 2.5D glass article in the presently claimed invention remains indefinite as discussed above and the clarification of the definition of a 2.5D glass article of claim 2 has necessitated a new grounds of rejection.
The amendments of claim 12 to include claim 13 as well as the definition of the term 2.5D glass article have changed the scope of any dependent claims from claim 12. Examiner has answered the remarks as detailed as possible given the present status of the claim and specification.  Applicant is invited to contact the Examiner for an interview if necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20180237326) (US 20110100060) (US20100287989) additional bending prebent glass. Ahmed (US 20140331716 A1) correcting the mold instead of the glass to compensate for warp of ion-exchange [0076]-[0078] edges prone to warp.
WO2011066246 beveled edges for cover glass Fig 1-3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741